        Case: 3:19-cv-00065-JMV Doc #: 24 Filed: 05/27/20 1 of 1 PageID #: 1442




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                OXFORD DIVISION


LINDA RENA LAWRENCE                                                                    PLAINTIFF

                                                                          NO. 3:19CV00065-JMV

COMMISSIONER OF SOCIAL SECURITY                                                     DEFENDANT

                                             ORDER

        BEFORE THE COURT are Plaintiff’s Petition for Attorney Fees [22] and the

Commissioner’s response [23].

        For the reasons stated in Plaintiff’s petition, and finding Defendant has no objection, the

Court finds Plaintiff’s attorney fee request is reasonable and should be awarded. Accordingly, it

is, hereby, ORDERED that the Commissioner shall promptly pay Plaintiff $5,896.80 in attorney

fees.

        IT IS FURTHER ORDERED that Plaintiff’s request for reimbursement of mileage

expenses is well taken, and the Commissioner shall pay Plaintiff an additional $50.29 for

reimbursement of her counsel’s reasonable mileage expenses.

        Finally, pursuant to Astrue vs. Ratliff, 130 S. Ct. 2521 (2010), the award check should be

made payable to Plaintiff—for the benefit of her counsel.

        SO ORDERED this 27th day of May, 2020.



                                                      /s/ Jane M. Virden
                                                      United States Magistrate Judge
